Case: 15-11270     Date Filed: 10/25/2016   Page: 1 of 3


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-11270
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:14-cr-00388-MSS-AEP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

MATTHEW WILLIAM MCLEAN,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (October 25, 2016)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Matthew McLean appeals his sentence to a term of supervised release for

life for committing a felony sex offense while required to register as a sex
               Case: 15-11270      Date Filed: 10/25/2016      Page: 2 of 3


offender. 18 U.S.C. § 2260A. The district court ordered that McLean’s term of

supervised release run concurrently with a sentence to supervised release for life

for attempting to transport a minor with the intent to engage in a sexual activity, id.

§ 2423(e). McLean argues, for the first time, that his registration offense was a

Class C felony, see id. §§ 2260A, 3559(a), for which he faced a maximum

statutory penalty of three years of supervised release, see id. § 3583(b)(2). We

affirm.

       Even if the district court erred by imposing a term of supervised release for

life for McLean’s registration offense, that error did not warrant relief under the

plain error rule. The error did not affect McLean’s substantial rights because his

term of supervised release remained the same regardless of the error. See United

States v. Cartwright, 413 F.3d 1295, 1300–01 (11th Cir. 2005) (“[P]lain error

affects . . . substantial rights . . . [only if] the error actually did make a difference.”

(internal quotation marks and citation omitted)). McLean concedes that the district

court committed no error in sentencing him to a term of supervised release for life

for his offense under section 2423(e). McLean argues that he could face “up to two

years [of imprisonment] . . . [s]hould” the district court revoke his supervised

release, but “where the effect of an error on the result in the district court is

uncertain or indeterminate—where we would have to speculate—the appellant has

not met his burden of showing . . . that his substantial rights have been affected,”


                                             2
              Case: 15-11270   Date Filed: 10/25/2016   Page: 3 of 3




United States v. Rodriguez, 398 F.3d 1291, 1301 (11th Cir. 2005).

      We AFFIRM McLean’s sentence.




                                        3